         Case 1:21-mj-00245-RMM Document 6 Filed 03/29/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :      Case No. 21-mj-245
                                             :
PHILIP GRILLO,                               :
                                             :
                      Defendant.             :


                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America hereby respectfully moves the Court for the entry of a

protective order governing the production of discovery by the parties in the above-captioned case.

The United States and counsel for Defendant have reached an agreement as to the proposed

protective order.   Therefore, the United States is authorized to represent to the Court that

Defendant does not oppose this motion or the entry of the attached protective order.



                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             DC Bar No. 415793


                                     By:      /s/ Christine M. Macey
                                             CHRISTINE M. MACEY
                                             Assistant United States Attorney
                                             D.C. Bar No. 1010730
                                             555 4th Street, NW, Room 5243
                                             Washington, D.C. 20530
                                             Christine.Macey@usdoj.gov
                                             (202) 252-7058
         Case 1:21-mj-00245-RMM Document 6 Filed 03/29/21 Page 2 of 2




                                    Certificate of Service

         I HEREBY CERTIFY that I served a copy of the foregoing motion via electronic case
filing to counsel for Defendant, on this 29th day March, 2021.

                                           /s/ Christine M. Macey
                                           CHRISTINE M. MACEY
                                           Assistant United States Attorney
